Citation Nr: 9922786	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-08 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for service-connected residuals, right knee injury, status 
post anterior cruciate ligament reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
August 1992.

This appeal arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The residuals of service-connected right knee injury, 
status post anterior cruciate ligament reconstruction, are 
manifested by non-compensable limitation of motion, painless 
range of motion, and no pathology on radiologic examination.


CONCLUSION OF LAW

The criteria for an increased (compensable) initial 
evaluation for service-connected residuals, right knee 
injury, status post anterior cruciate ligament 
reconstruction, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.1-4.14, 4.71a, Diagnostic Code 
5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to an initial 
evaluation in excess of the noncompensable evaluation 
currently assigned for right knee disability, as she has pain 
on movement and limitation of motion of the knee.  

Initially, the Board finds the veteran's claim well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that, at the time of an initial rating in 
an original claim, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, 12 Vet. App. at 
126.  The Board notes the rating for the veteran's service-
connected right knee status post anterior cruciate ligament 
reconstruction is effective October 14, 1997, the date of the 
veteran's application for compensation.  Thus, the Board will 
consider whether a higher rating is warranted currently, or 
is warranted for any portion of the time period within the 
initial evaluation.  

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

An August 1997 statement from the veteran's private physician 
related her in-service right knee injury to her anterior 
cruciate ligament (ACL) reconstruction surgery.  He indicated 
she had a medial meniscus repair and a partial lateral 
meniscectomy in March 1997.  No records of that surgery were 
provided with that statement, nor have the surgical records 
been subsequently submitted.

During a December 1997 VA orthopedic examination the veteran 
reported being injured while playing basketball in service.  
She reported she was later diagnosed with ACL and meniscus 
tears, and an ACL reconstruction, along with an autogenous 
patellar tendon graft and partial medial meniscectomy, were 
performed in March 1997.  She reported she has been 
progressing well since that time.  No effusion, medial or 
lateral joint line tenderness, or laxity, was found.  Range 
of motion of the right knee was found to be from extension of 
5 degrees to flexion of 120 degrees.  The wound was noted to 
be well healed.  Lachman and anterior drawer signs were found 
to be negative, while a firm end point was found.  Radiologic 
examination disclosed only postoperative changes consistent 
with ACL reconstruction.  No fracture or dislocation was 
noted, the bones were noted to be in normal alignment, and 
the soft tissues were noted to be unremarkable.  The 
diagnosis was status post ACL reconstruction of the right 
knee.  The examiner indicated the main residual at that point 
was loss of extension (to 5 degrees) of the right knee.

During a July 1998 VA orthopedic examination the veteran 
reported being back to full activities since her right knee 
surgery, with some apprehension of full activities, which the 
examiner indicated was normal after an ACL tear.  Upon 
physical examination a range of motion from 0 degrees of 
extension to 120 degrees of flexion was found, which the 
examiner indicated was painless.  No crepitus was found.  
Good varus/valgus stability, excellent Lachman test, and an 
intact ACL and posterior collateral ligament (PCL) were 
found.  The impression was that no right knee disability was 
found, and that the veteran was able to perform her usual 
activities.

The RO has rated the veteran's right knee status post 
anterior cruciate ligament reconstruction under 38 C.F.R. 
§ 4.71, Diagnostic Code (DC) 5257, which rates recurrent 
subluxation or lateral instability.  Under that code, slight 
subluxation or lateral instability is rated 10 percent, 
whereas moderate and severe subluxation or lateral 
instability are rated 20 and 30 percent, respectively.  As no 
subluxation or lateral instability has been found during two 
VA orthopedic examinations, a noncompensable (0%) rating is 
warranted under this code.  38 C.F.R. § 4.31.

There is no medical evidence of ankylosis or the right knee 
(DC 5256), frequent locking of the right knee (DC 5258), 
symptomatic cartilage removal (DC 5259), impairment of the 
tibia and fibula (DC 5262), or genu recurvatum (DC 5263).

Range of motion as found in the most current VA examination 
report is 0 degrees extension and 120 degrees of flexion.  
The Board notes that 38 C.F.R. § 4.71, Plate II, indicates 
that the normal range of motion of the knee is 0 degrees of 
extension and 140 degrees of flexion.  Extension limited to 5 
degrees warrants a noncompensable rating under DC 5261, and a 
10-degree limitation of extension warrants a 10 percent 
rating.  Since DC 5261 specifies that limitation of extension 
to 5 degrees warrants a noncompensable evaluation, and since 
there is no medical evidence that the veteran's right knee 
extension was more severely limited in extension than 5 
degrees, a compensable evaluation on the basis of limitation 
of extension is not available under the specific rating 
criteria.  

Flexion must be limited to 60 degrees for a noncompensable 
rating under DC 5260, and to 45 degrees for a 10 percent 
rating.  Because the medical evidence establishes that the 
veteran has been able to flex her right knee significantly 
more than 45 degrees, during the entire period under 
consideration, the limitation of flexion does not warrant a 
compensable evaluation. 

The Board has considered whether a compensable evaluation 
would be available currently, or during any portion of the 
period covered by this initial evaluation, under DC 5003, 
which provides the criteria used to evaluate arthritis.  A 
compensable evaluation is available under DC 5003 if there is 
radiologic confirmation of degenerative arthritis of a joint, 
even where limitation of motion is noncompensable.  However, 
there is no medical evidence of radiologic confirmation of 
arthritis in the appellant's right knee at any time.

The Board has considered whether and compensable evaluation 
may be available under regulations which provide that a joint 
which becomes painful on use is disabled.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  However, there is no objective evidence of 
record, VA or non-VA, which supports the veteran's contention 
that her right knee is painful on use.  In fact, the examiner 
who conducted the most recent VA examination, in July 1998, 
specifically stated that range of motion from zero degrees of 
extension to 120 degrees of flexion was "painless."  The 
veteran reported that her right knee became painful with 
prolonged squatting or planting.  However, the Board notes 
that there is no radiologic evidence of pathology, and no 
objective confirmation of the veteran's reported pain.  While 
the Board finds that the veteran's complaint that she has 
pain with prolonged squatting or prolonged planting, the 
Board does not find that this symptomatology is so 
significant as to warrant a finding of functional loss or 
pain on use consistent with a compensable evaluation, in the 
absence of other symptomatology.  38 C.F.R. §§ 4.40, 4.45.

Thus, the medical evidence does not warrant a compensable 
evaluation under 38 C.F.R. § 4.71a, DC 5257, or under any 
other applicable regulation or diagnostic code.  

The Board notes the veteran's statement, subsequent to the 
July 1998 VA examination, that she still has painful motion 
of the right knee.  She has submitted no medical evidence of 
that symptom, however.  The Court has held that, in rating 
musculoskeletal disabilities, the Board is required to 
consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The 
veteran has not submitted objective evidence of increased 
functional loss during flare-ups.  There has been no medical 
evidence presented of functional loss due to flare-ups, 
weakness or incoordination, or limitation of motion caused by 
pain.  As indicated by the examiner during the July 1998 VA 
examination, the range of motion testing was "painless."  
Hence, based upon the above analysis, consideration under 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, is not warranted.

The Board also notes that the Court has held that DC 5257 is 
not predicated on loss of range of motion, so that 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable in addition to that 
diagnostic code.  See Johnson (Brenda) v. Brown, 9 Vet. 
App. 7, 11 (1996); VAOPGCPREC 36-97 (Dec. 1997).  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for a compensable rating for service-
connected right knee status post anterior cruciate ligament 
reconstruction subsequent to October 14, 1997.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision the Board also considered the issue 
of whether the veteran's service-connected disability, 
standing alone, presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service-connected disability, as to render impractical 
the application of the regular schedular standards.  
Accordingly, the Board concludes that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board also notes the veteran's contention, on her June 
1998 substantive appeal, that her VA "examination" was 
inadequate.  While she did not indicate which examination was 
allegedly inadequate, the Board notes she has submitted no 
medical evidence that either examination was inadequate, or 
that any examination findings were erroneous, or were in 
conflict with other medical evidence.


ORDER

A compensable evaluation for residuals of a right knee 
injury, status post anterior cruciate ligament repair, is 
denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

